804 F.2d 1058
123 L.R.R.M. (BNA) 3002
Rosie M. WEBER, Appellee,v.LOGAN COUNTY HOME FOR the AGED, a corporation, Appellant.
No. 86-5126.
United States Court of Appeals,Eighth Circuit.
Submitted Oct. 15, 1986.Decided Nov. 7, 1986.

Gerald A. Kuhn, Napoleon, N.D., for appellant.
William H. Berger, Atlanta, Ga., for appellee.
Before ARNOLD, Circuit Judge, HENLEY, Senior Circuit Judge, and NICHOL,* Senior District Judge.
PER CURIAM.


1
Rosie M. Weber, a licensed practical nurse, brought this suit against her former employer, the Logan County Home for the Aged (the Home), alleging that it had discharged her because of her membership in the National Guard in violation of the Vietnam Era Veterans' Readjustment Act of 1974, 38 U.S.C. Sec. 2021(b)(3).  After a non-jury trial, the District Court1 entered a judgment in Weber's favor, awarding her lost wages and prejudgment interest.  623 F.Supp. 711 (D.N.D.1985).  On appeal, the Home challenges as clearly erroneous the District Court's finding that Weber was discharged solely due to her National Guard affiliation, and contends that prejudgment interest and certain witness fees were improperly awarded.


2
We conclude that there was ample evidence to support the District Court's findings.  This included, inter alia, evidence that Home Administrator Donald Kleppe, the official who fired Weber, had, before becoming Administrator, expressed the view to Weber that women had no place in the military and that military women were promiscuous or homosexual;  that he had questioned Weber about her National Guard affiliation and duties the day before her discharge;  that he had refused to give Weber an explanation for her termination when he fired her;  and that other explanations Kleppe offered to establish good cause for her firing were either pretextual or post hoc rationalizations of his action.  Further, we find no substance in the prejudgment-interest and witness-fee issues raised by the Home;  these awards clearly were not an abuse of the District Court's discretion.  Accordingly, we affirm on the basis of the District Court opinion.  See 8th Cir.R. 14.



*
 The Hon. Fred J. Nichol, Senior United States District Judge for the District of South Dakota, sitting by designation


1
 The Hon. Bruce M. Van Sickle, Senior United States District Judge for the District of North Dakota